January 14, 2008


Mr. Robert B. Gilbreath
Hawkins, Parnell & Thackston, LLP
Highland Park Place
4514 Cole Avenue, Suite 550
Dallas, TX 75205

Honorable Gregory Eugene Wilhelm
P.O. Box 2539
Waxahachie, TX 75168
Mr. William L. Wolf
The Law Office of William L. Wolf
5949 Sherry Lane, Suite 550
Dallas, TX 75225

RE:   Case Number:  08-0011
      Court of Appeals Number:  10-07-00378-CV
      Trial Court Number:  04-C-3653

Style:      IN RE  WESLEY F. HONZA, JR. & ROBERT A. HONZA

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Motion  for  Emergency
Relief and issued the enclosed stay  order  in  the  above-referenced  case.
The petition for writ of mandamus remains pending before this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Ms. Cindy Polley  |
|   |Ms. Sharri        |
|   |Roessler          |
|   |Mr. Kendall Lee   |
|   |Drew              |
|   |Mr. Gary L        |
|   |Harrison          |